Per Curiam.
The orders of the court of chancery appealed from are affirmed, with the remark that the observations of the learned vice-chancellor respecting the influence of sections 15 and 28 of the Mechanics’ Lien act (P. L. 1\898 p. 550) upon the relative priority of the mechanics’ lien of the Du Parquet & Mense Company and the mortgage of C. M. Busch were not necessary to a decision of the question involved.
Hpon the soundness of these observations opinion is expressed.
For affirmance—The Ci-iiee-Justice, Garrison, Port, Garretson, Hendrickson,- Pitney, Swayze, Reed, Bogert, Vre- . DENBURGH, VbOOM, GREEN, GRAY, DlLL—14.
For reversal—None.